   Case 3:20-mj-00001-AHG Document 1 Filed 01/02/20 PageID.1 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,              )                         2~
                                                                  ; MJ 00 0 1
                                       )     Magistrate Case No. _ _ __
             Plaintiff,                )
                                       )     COMPLAINT FOR VIOLATION OF
             V.                        )
                       )                     Title 18, U.S.C., Section 1544
Kevawn Anthony BARNES, )                     Misuse of Passport
                       )
          Defendant.   )
_ _ _ _ _ _ _ _ _)

      The undersigned complainant being duly sworn states:

      On or about January 1, 2020, within the Southern District of California,
defendant Kevawn Anthony BARNES, did knowingly and willfully use a passport
issued or designed for the use of another, with the intent to gain admission into the
United States in the following manner, to wit: Defendant applied for entry to the
United States by presenting U.S. Passport number XXXXXX:202, issued to G.P.L.,
to a Department of Homeland Security, Customs and Border Protection Officer,
knowing full well that he was not G.P.L., and that the passport was not issued or
designed for his use. All in violation of Title 18, United States Code, Section 1544.

      And the complainant states that this complaint is based on the attached
statement of facts, which is incorporated h rein by reference.


                                       s
                                       Steven S. Serrano, CBP Enforcement Officer
                                       U.S. Customs and Border Protection

Sworn to before me and subscribed in my presence, this 2 nd day of January, 2020.


                                       HON. ALLISON H. GODDARD
                                       UNITED STATES MAGISTRATE JUDGE
    Case 3:20-mj-00001-AHG Document 1 Filed 01/02/20 PageID.2 Page 2 of 2



                       PROBABLE CAUSE STATEMENT

 On January 1, 2020, at approximately 7:14 P.M., Kevawn Anthony BARNES
 (Defendant) made application for admission into the United States from Mexico as
 a passenger in an Acura RL through vehicle primary lanes at the San Ysidro Port
 of Entry. Upon inspection before a United States Customs and Border Protection
 (CBP) Officer, Defendant presented a United States Passport bearing the name and
 photograph of G.P.L., as his entry document. The CBP Officer rec~ived a negative
 declaration from the driver of the vehicle who stated they were going to Mission
 Valley. The CBP .Officer s.uspected Defendant was an imposter to the passport
 presented and requested assistance. CBP Officers responded and escorted
 occupants to secondary for further investigation.

  In secondary, a more thorough inspection confirmed that Defendant was not the ·
  legal owner of the United States passport presented. In secondary, Defendant's
  fingerprints · were obtained and queried through the Automated Biometric
  Identification System (IDENT} ·and the Integrated Automated Fingerprint
  Identification System (IAFIS). IDENT and IAFIS returned matches to the queries,
  revealing Defendant's true name and identity and also linked him to Department
  of Homeland ·security (DHS) records which identify Defendant as a citizen of
· Jamaica without legal documents to enter the United States.

On January 1, 2020 at approximately 11 :11 P.M., ·Defendant was advised of his
Miranda rights and elected to answer questions. Defendant stated he is a citizen .of
Jamaica with no documents to legally enter, pass through or reside in the United
States. Defendant stated he knows it's illegal to enter the United States without
legal documents. Defendant stated he was enroute to San Diego, CA to seek work
and residence;
